PER CURIAM.
Jeremy Sheets seeks review of an order denying his motion for postconviction relief while granting him leave to amend the motion. We have reviewed the record on appeal and have determined that it refutes Sheets’ claims so that no amendment of the motion would lead to relief for Sheets. *302Therefore, we affirm the trial court’s denial of the motion for postconviction relief. The trial court may consider any future claims filed regarding the issues raised in this motion as successive.
Affirmed.
CAMPBELL, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.